

BEIGENE, LTD. 

SECOND AMENDED AND RESTATED 2018 EMPLOYEE SHARE PURCHASE PLAN 
        The purpose of the BeiGene, Ltd. Second Amended and Restated 2018
Employee Share Purchase Plan (the "Plan") is to provide eligible employees of
BeiGene, Ltd. (the "Company") and each Designated Subsidiary (as defined in
Section 11) with opportunities to purchase Shares (either in the form of
Ordinary Shares or ADSs). 7,355,315 Ordinary Shares (including the number of
Ordinary Shares represented by ADSs purchased under the Plan) (representing
approximately 0.95% (or less) of the issued share capital of the Company as at
December 7, 2018, being the effective date of the shareholder approval of this
second amended and restated Plan by the Board (the “Amended Effective Date”) in
the aggregate have been approved and reserved for this purpose. The Plan is
intended to constitute an "employee stock purchase plan" within the meaning of
Section 423(b) of the United States Internal Revenue Code of 1986, as amended
(the "Code"), and shall be interpreted in accordance with that intent.
        1.    Administration.    The Plan will be administered by the person or
persons (the "Administrator") appointed by the Company's Board of Directors (the
"Board") for such purpose. The Administrator has authority at any time to:
(i) adopt, alter and repeal such rules, guidelines and practices for the
administration of the Plan and for its own acts and proceedings as it shall deem
advisable; (ii) interpret the terms and provisions of the Plan; (iii) make all
determinations it deems advisable for the administration of the Plan;
(iv) decide all disputes arising in connection with the Plan; (v) implement any
procedures, steps, additional or different requirements as may be necessary to
comply with any local laws, including the laws of the People's Republic of China
(the "PRC") and the other countries in which the Company operates, that may be
applicable to this Plan, any Options or any related documents; and
(vi) otherwise supervise the administration of the Plan, in its sole and
absolute discretion and taking into account any matters in its sole and absolute
discretion. All interpretations and decisions of the Administrator shall be
binding on all persons, including the Company and the Participants. No member of
the Board or individual exercising administrative authority with respect to the
Plan shall be liable for any action or determination made in good faith with
respect to the Plan or any option granted hereunder.
        2.    Offerings.    The Company will make one or more offerings to
eligible employees to purchase Shares under the Plan ("Offerings"). Unless
otherwise determined by the Administrator, the initial Offering will begin on
the first business day occurring on or after September1, 2018 and will end on
last business day occurring on or before February 28, 2019 (the "Initial
Offering"). Thereafter, unless otherwise determined by the Administrator, an
Offering will begin on the first business day occurring on or after each
March 1st and September 1st and will end on the last business day occurring on
or before the following February 28th (or February 29th, if applicable) and
August 31st, respectively. The Administrator may, in its discretion, designate a
different period for any Offering, provided that no Offering shall exceed
27 months in duration.
        3.    Eligibility.    All individuals classified as employees on the
payroll records of the Company and each Designated Subsidiary are eligible to
participate in any one or more of the Offerings under the Plan, provided that as
of the first day of the applicable Offering (the "Offering Date") they are
employed by the Company or a Designated Subsidiary and have completed at least
six months of employment. Participation shall not otherwise be subject to any
minimum performance targets. Notwithstanding any other provision herein,
individuals who are not classified as employees of the Company or a Designated
Subsidiary for purposes of the Company's or applicable Designated Subsidiary's
payroll system as of the Offering Date are not considered to be eligible
employees of the Company or any Designated Subsidiary and shall not be eligible
to participate in the Plan. In the event any such individuals are reclassified
as employees of the Company or a Designated Subsidiary for any purpose,
including, without limitation, common law or statutory employees, by any action
of any third party, including, without limitation, any government agency, or as
a result of any private lawsuit, action or administrative proceeding, such
individuals shall, notwithstanding such reclassification, remain ineligible for
participation. Notwithstanding the foregoing, the exclusive means for
individuals who are not classified as employees of the Company or a Designated
Subsidiary on the Company's or Designated Subsidiary's payroll system as of the
Offering Date to become eligible to participate in this Plan is through an
amendment to this Plan, duly executed by the Company, which specifically renders
such individuals eligible to participate herein.
        4.    Participation.    
        (a)   An eligible employee who is not a Participant in any prior
Offering may participate in a subsequent Offering by submitting an enrollment
form to the Company at least 15 business days before the Offering Date (or by
such other deadline as shall be established by the Administrator for the
Offering).
        (b)    Enrollment.    The enrollment form will (a) state a whole
percentage or the amount to be deducted from an eligible employee's Compensation
(as defined in Section 11) per pay period, (b) authorize the purchase of Shares
in each Offering in accordance with the terms of the Plan and (c) specify the
exact name or names in which Shares purchased for such individual are to be
issued pursuant to Section 10, and (d) provide such other terms as required by
the Company. An employee who does not enroll in accordance with these procedures
will be deemed to have waived the right to participate. Unless a Participant
files a new enrollment form or withdraws from the Plan, such Participant's
deductions and purchases will continue at the same percentage or amount of
Compensation for future Offerings, provided he or she remains eligible.
        (c)   Notwithstanding the foregoing, participation in the Plan will
neither be permitted nor be denied contrary to the requirements of the Code.
        5.    Employee Contributions.    Each eligible employee may authorize
payroll deductions from his or her after tax Compensation at a minimum of
1 percent up to a maximum of 10 percent of such employee's Compensation for each
pay period. The Company will maintain book accounts showing the amount of
payroll deductions made by each Participant for each Offering. No interest will
accrue or be paid on payroll deductions.
        6.    Deduction Changes.    Except as may be determined by the
Administrator in advance of an Offering, a Participant may not increase or
decrease his or her payroll deduction during any Offering, but may increase or
decrease his or her payroll deduction with respect to the next Offering (subject
to the limitations of Section 5) by filing a new enrollment form at least 15
business days before the next Offering Date (or by such other deadline as shall
be established by the Administrator for the Offering). The Administrator may, in
advance of any Offering, establish rules permitting a Participant to increase,
decrease or terminate his or her payroll deduction during an Offering.
        7.    Withdrawal.    A Participant may withdraw from participation in
the Plan by delivering a written notice of withdrawal to the Company. The
Participant's withdrawal will be effective as of the next business day.
Following a Participant's withdrawal, the Company will promptly refund such
individual's entire account balance under the Plan to him or her (after payment
for any Shares purchased before the effective date of withdrawal). Partial
withdrawals are not permitted. Such an employee may not begin participation
again during the remainder of the Offering, but may enroll in a subsequent
Offering in accordance with Section 4.
        8.    Grant of Options.    On each Offering Date, the Company will grant
to each eligible employee who is then a Participant in the Plan an option
("Option") to purchase on the last day of such Offering (the "Exercise Date"),
at the Option Price hereinafter provided for, the lowest of (a) a number of
Shares determined by dividing such Participant's accumulated payroll deductions
on such Exercise Date by the lower of (i) 85 percent of the Fair Market Value of
the Shares on the Offering Date, or (ii) 85 percent of the Fair Market Value of
the Shares on the Exercise Date, (b) a number of Shares determined by
multiplying $2,083 by the number of full months in the Offering and dividing the
result by the Fair Market Value on the Offering Date; or (c) such other lesser
maximum number of Shares as shall have been established by the Administrator in
advance of the Offering; provided, however, that such Option shall be subject to
the limitations set forth below. Each Participant's Option shall be exercisable
only to the extent of such Participant's accumulated payroll deductions on the
Exercise Date. The purchase price for each Share purchased under each Option
(the "Option Price") will be 85 percent of the Fair Market Value of the Shares
on the Offering Date or the Exercise Date, whichever is less.
        Notwithstanding the foregoing, no Participant may be granted an option
hereunder if such Participant, immediately after the option was granted, would
be treated as owning Shares possessing 5 percent or more of the total combined
voting power or value of all classes of share capital of the Company or any
Parent or Subsidiary (as defined in Section 11). For purposes of the preceding
sentence, the attribution rules of Section 424(d) of the Code shall apply in
determining the share ownership of a Participant, and all Shares which the
Participant has a contractual right to purchase shall be treated as Shares owned
by the Participant. In addition, no Participant may be granted an Option which
permits his or her rights to purchase Shares under the Plan, and any other
employee share purchase plan of the Company and its Parents and Subsidiaries, to
accrue at a rate which exceeds $25,000 of the fair market value of such Shares
(determined on the option grant date or dates) for each calendar year in which
the Option is outstanding at any time. The purpose of the limitation in the
preceding sentence is to comply with Section 423(b)(8) of the Code and shall be
applied taking Options into account in the order in which they were granted.
Furthermore, unless approved by the Company's shareholders in a general meeting,
the total number of Ordinary Shares issued and to be issued upon the exercise of
Options granted and to be granted under the Plan and any other plan of the
Company to a Participant within any 12-month period shall not exceed 1% of the
Ordinary Shares of the Company in issue at the date of any grant.
        9.    Exercise of Option and Purchase of Shares.    Each employee who
continues to be a Participant in the Plan on the Exercise Date shall be deemed
to have exercised his or her Option on such date and shall acquire from the
Company such number of whole Shares reserved for the purpose of the Plan as his
or her accumulated payroll deductions on such date will purchase at the Option
Price, subject to any other limitations contained in the Plan. Any amount
remaining in a Participant's account at the end of an Offering solely by reason
of the inability to purchase a fractional Share will be carried forward to the
next Offering; any other balance remaining in a Participant's account at the end
of an Offering will be refunded to the Participant promptly. Any Option granted
but not exercised by the end of an Offering will automatically lapse and be
cancelled. The Administrator may take all actions necessary to alter the method
of Option exercise and the exchange and transmittal of proceeds with respect to
Participants resident in the PRC not having permanent residence in a country
other than the PRC in order to comply with applicable PRC foreign exchange and
tax regulations, and any other applicable PRC laws and regulations.
        10.    Issuance of Certificates.    Certificates representing Shares
purchased under the Plan may be issued only in the name of the employee, in the
name of the employee and another person of legal age as joint tenants with
rights of survivorship, or in the name of a broker authorized by the employee to
be his, her or their, nominee for such purpose.
        11.    Definitions.    
        The term "ADSs" means American depositary shares. Each ADS represents 13
Ordinary Shares.
        The term "Change in Control" means (i) the sale of all or substantially
all of the assets of the Company on a consolidated basis to an unrelated person
or entity, (ii) a merger, reorganization or consolidation pursuant to which the
holders of the Company's outstanding voting power and outstanding Shares
immediately prior to such transaction do not own a majority of the outstanding
voting power and outstanding Shares or other equity interests of the resulting
or successor entity (or its ultimate parent, if applicable) immediately upon
completion of such transaction, (iii) the sale of all of the Shares of the
Company to an unrelated person, entity or group thereof acting in concert, or
(iv) any other transaction in which the owners of the Company's outstanding
voting power immediately prior to such transaction do not own at least a
majority of the outstanding voting power of the Company or any successor entity
immediately upon completion of the transaction other than as a result of the
acquisition of securities directly from the Company.
        The term "Compensation" means the amount of base pay (including overtime
and commissions, to the extent determined by the Administrator), prior to salary
reduction pursuant to Sections 125, 132(f) or 401(k) of the Code, but excluding
incentive or bonus awards, allowances and reimbursements for expenses such as
relocation allowances or travel expenses, income or gains on the exercise of
Company share options, and similar items.
        The term "Designated Subsidiary" means any present or future Subsidiary
(as defined below) that has been designated by the Board to participate in the
Plan. The Board may so designate any Subsidiary, or revoke any such designation,
at any time and from time to time, either before or after the Plan is approved
by the shareholders. The current list of Designated Subsidiaries is attached
hereto as Appendix A.
        The term "Fair Market Value of the Shares" on any given date means the
fair market value of the Shares determined in good faith by the Administrator;
provided, however, that if the ADSs are admitted to quotation on the National
Association of Securities Dealers Automated Quotation System ("NASDAQ"), NASDAQ
Global Market or another national securities exchange, the determination shall
be made by reference to the closing price on such date. If there is no closing
price for such date, the determination shall be made by reference to the last
date preceding such date for which there is a closing price.
        The term "Ordinary Shares" means the ordinary shares, par value
US$0.0001 per share, of the Company.
        The term "Parent" means a "parent corporation" with respect to the
Company, as defined in Section 424(e) of the Code.
        The term "Participant" means an individual who is eligible as determined
in Section 3 and who has complied with the provisions of Section 4.
        The term "Shares" means the Ordinary Shares or ADSs, as the context so
requires.
        The term "Subsidiary" means a "subsidiary corporation" with respect to
the Company, as defined in Section 424(f) of the Code.
        12.    Rights on Termination of Employment.    If a Participant's
employment terminates for any reason before the Exercise Date for any Offering,
no payroll deduction will be taken from any pay due and owing to the Participant
and the balance in the Participant's account will be paid to such Participant
or, in the case of such Participant's death, to his or her designated
beneficiary as if such Participant had withdrawn from the Plan under Section 7.
An employee will be deemed to have terminated employment, for this purpose, if
the corporation that employs him or her, having been a Designated Subsidiary,
ceases to be a Subsidiary, or if the employee is transferred to any corporation
other than the Company or a Designated Subsidiary. An employee will not be
deemed to have terminated employment for this purpose, if the employee is on an
approved leave of absence for military service or sickness or for any other
purpose approved by the Company, if the employee's right to reemployment is
guaranteed either by a statute or by contract or under the policy pursuant to
which the leave of absence was granted or if the Administrator otherwise
provides in writing.
        13.    Special Rules; Non-U.S. Employees.    Notwithstanding anything
herein to the contrary, the Administrator may adopt special rules applicable to
the employees of a particular Designated Subsidiary, whenever the Administrator
determines that such rules are necessary or appropriate for the implementation
of the Plan in a jurisdiction where such Designated Subsidiary has employees;
provided that such rules are consistent with the requirements of Section 423(b)
of the Code. Any special rules established pursuant to this Section 13 shall, to
the extent possible, result in the employees subject to such rules having
substantially the same rights as other Participants in the Plan. Notwithstanding
the preceding provisions of this Plan, employees of the Company or a Designated
Subsidiary who are citizens or residents of a non-United States jurisdiction
(without regard to whether they are also citizens or resident aliens (within the
meaning of Section 7701(b)(1)(A) of the Code)) may be excluded from eligibility
under the Plan if (a) the grant of an Option under the Plan to a citizen or
resident of the non-United States jurisdiction is prohibited under the laws of
such jurisdiction or (b) compliance with the laws of the foreign jurisdiction
would cause the Plan to violate the requirements of Section 423 of the Code.
        14.    Optionees Not Shareholders.    Neither the granting of an Option
to a Participant nor the deductions from his or her pay shall constitute such
Participant a holder of the Shares covered by an Option under the Plan until
such Shares have been purchased by and issued to him or her. Accordingly,
Participants shall not have any voting rights, or rights to participate in any
dividends or distributions (including those arising on a liquidation of the
Company) declared or recommended or resolved to be paid to the shareholders on
the register on a date prior to such Shares having been purchased by and issued
to him or her.
        15.    Rights Not Transferable.    Rights under the Plan are not
transferable by a Participant other than by will or the laws of descent and
distribution, and are exercisable during the Participant's lifetime only by the
Participant.
        16.    Application of Funds.    All funds received or held by the
Company under the Plan may be combined with other corporate funds and may be
used for any corporate purpose.
        17.    Adjustment in Case of Changes Affecting Shares; Change in
Control.    
        (a)   In the event of a subdivision of outstanding Shares, the payment
of a dividend in Shares or any other change affecting the Shares, the number of
Shares approved for the Plan and the share limitation set forth in Section 8
shall be equitably or proportionately adjusted to give proper effect to such
event.
        (b)   In the event of a Change in Control, each outstanding Option will
be assumed or an equivalent option substituted by the successor corporation or a
Parent or Subsidiary of the successor corporation. In the event that the
successor corporation refuses to assume or substitute for the Option, the
Offering with respect to which such Option relates will be shortened by setting
a new Exercise Date (the "New Exercise Date") on which such Offering Period
shall end. The New Exercise Date will occur before the date of the proposed
Change in Control. The Administrator will notify each Participant in writing or
electronically prior to the New Exercise Date, that the Exercise Date for the
Participant's Option has been changed to the New Exercise Date and that the
Participant's Option will be exercised automatically on the New Exercise Date,
unless prior to such date the Participant has withdrawn from the Offering as
provided in Section 7 hereof.
        18.    Amendment of the Plan.    The Board may at any time and from time
to time amend the Plan in any respect, except that without the approval of the
shareholders, no amendment shall be made increasing the number of Ordinary
Shares approved for the Plan or making any other change that would require
shareholder approval in order for the Plan, as amended, to qualify as an
"employee stock purchase plan" under Section 423(b) of the Code.
        19.    Insufficient Shares.    If the total number of Shares that would
otherwise be purchased on any Exercise Date plus the number of Shares purchased
under previous Offerings under the Plan exceeds the maximum number of Shares
issuable under the Plan, the Shares then available shall be apportioned among
Participants in proportion to the amount of payroll deductions accumulated on
behalf of each Participant that would otherwise be used to purchase Shares on
such Exercise Date.
        20.    Termination of the Plan.    The Plan may be terminated at any
time by the Board. Upon termination of the Plan, all amounts in the accounts of
Participants shall be promptly refunded.
        21.    Application of Hong Kong Listing Rules.  Solely for the purposes
of the Rules Governing the Listing of Securities on The Stock Exchange of Hong
Kong Limited (the “Listing Rules”), to the extent that the Plan is deemed to be
an option plan for the purposes of Chapter 17 of the Listing Rules, the number
of Shares purchased by a Participant pursuant to Section 8 (the “Purchased
Shares”) shall be deemed to comprise of (i) first, such number of Shares
determined by dividing the Participant’s accumulated payroll deductions on the
Exercise Date by the higher of (A) the Fair Market Value of the Shares on the
Offering Date and (B) the average Fair Market Value of the Shares on the five
business days immediately preceding the Offering Date (the “Deemed Option
Shares”), and (ii) the number of Shares determined by deducting the Deemed
Option Shares from the Purchased Shares, which shall be deemed to be a share
award by the Company.
        22.    Governmental Regulations.    The Company's obligation to sell and
deliver Shares under the Plan is subject to obtaining all governmental approvals
required in connection with the authorization, issuance, or sale of such Shares.
In the event that the Plan is terminated while any Option remains outstanding
and unexercised, then any such Options shall lapse and be cancelled.
        23.    Participants' Compliance with Laws.    Participants shall comply
with all applicable laws and regulations with respect to their participation in
the Plan.
        24.    Governing Law.    This Plan and all Options and actions taken
thereunder shall be governed by, and construed in accordance with, the laws of
the Cayman Islands, applied without regard to conflict of law principles. In
relation to any proceeding arising out of or in connection with this Plan, the
Company and the Participants irrevocably submit to the exclusive jurisdiction of
the Cayman Islands courts.
        25.    Issuance of Shares.    Shares may be issued upon exercise of an
Option from authorized but unissued Shares, from Shares held in the treasury of
the Company, or from any other proper source.
        26.    Tax Withholding.    Participation in the Plan is subject to any
minimum required tax and/or social security withholding on income of the
Participant in connection with the Plan. Each Participant agrees, by entering
the Plan, that the Company and its Subsidiaries shall have the right to deduct
any such taxes and/or social security from any payment of any kind otherwise due
to the Participant, including Shares issuable under the Plan.
        27.    Notification Upon Sale of Shares.    Each Participant who is or
may become subject to U.S. income tax agrees, by entering the Plan, to give the
Company prompt notice of any disposition of Shares purchased under the Plan
where such disposition occurs within two years after the date of grant of the
Option pursuant to which such Shares were purchased or within one year after the
date such Shares were purchased.
        28.    Effective Date and Approval of Shareholders.    The Plan shall
take effect on the later of the date it is adopted by the Board and the date it
is approved by the holders of a majority of the votes cast at a meeting of
shareholders at which a quorum is present (such date, the "Effective Date") and
shall remain in effect for ten years from the Effective Date unless terminated
earlier by the Board in accordance with Section 28.
DATE APPROVED BY SHAREHOLDERS: June 6, 2018
DATE OF APPROVAL OF AMENDED AND RESTATED PLAN BY BOARD OF DIRECTORS: August 7,
2018
DATE OF APPROVAL OF SECOND AMENDED AND RESTTED PLAN BY BOARD OF DIRECTORS:
November 7, 2018
DATE OF APPROVAL OF SECOND AMENDED AND RESTTED PLAN BY SHAREHOLDERS: December 7,
2018




APPENDIX A 
Designated Subsidiaries 
BeiGene (Hong Kong) Co., Limited
BeiGene (Beijing) Co., Ltd.
BeiGene AUS PTY LTD.
BeiGene 101
BeiGene (Suzhou) Co., Ltd.
BeiGene USA, Inc.
BeiGene Biologics Co., Ltd.
BeiGene (Shanghai) Co., Ltd.
BeiGene Guangzhou Biologics Manufacturing Co., Ltd.
BeiGene (Guangzhou) Co., Ltd.
BeiGene Pharmaceutical (Shanghai) Co., Ltd.
BeiGene Switzerland GmbH
BeiGene Ireland Limited
Beijing Innerway Bio-tech Co., Ltd.
BeiGene Pharmaceuticals (Guangzhou) Co., Ltd.
 




1

